Citation Nr: 0611832	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  05-02 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the appellant filed a timely notice of disagreement 
to the October 2002 rating decision which assigned an 
effective date of August 1, 2000 for the award of Dependency 
and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran had active military service from May 1941 to 
February 1946.  He died in 1986.  The appellant is his 
surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the determination of the Department of 
Veterans (VA) Regional Office (RO) in Buffalo, New York, that 
the appellant did not file a timely notice of disagreement to 
the October 2002 decision, which granted entitlement to DIC 
benefits, effective in August 2000.  The appellant has 
indicated dissatisfaction with the effective date of the 
award.

In light of the favorable action taken below, the issue of 
whether the RO's October 2002 decision was clearly and 
unmistakably erroneous, raised by the service representative, 
is rendered moot.

Although not pertinent to the narrow issue developed for 
appellate review, the Board has carefully reviewed the 
appellant's arguments on the merits of the underlying claim 
for an earlier effective date.  She asserts that her DIC 
benefits should be retroactive to 1986, when the veteran 
died, and indeed there is evidence in the rebuilt claims 
folder that she filed a claim for same shortly thereafter.  
However, a claim for service connection for the cause of the 
veteran's death was denied by the Board in February 1988 and 
the denial was upheld on reconsideration by the Board in June 
1990.  Thereafter the Board found that there had been 
presented no new and material evidence to reopen this claim.  
To date there is no indication in the claims file that the 
appellant has recently filed a motion to reconsider any of 
the Board decisions under 38 C.F.R. § 20.1000 or filed a 
motion to revise any of these decisions on the basis of clear 
and unmistakable error pursuant to 38 C.F.R. §§ 20.1400-1411.  
Such motions should be filed directly with the Board.

Finally the Board notes that the appellant's appeal has been 
advanced on the Board's docket by reason of advanced age.  
See 38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. § 
20.900(b) (2005).


FINDINGS OF FACT

1.  On October 29, 2002 the appellant was advised of the 
grant of DIC benefits, effective in August 2000, and of her 
appellate rights.

2.  A notice of disagreement was filed within one year of 
notification of the RO decision which established the 
effective date of August 2000 for the award of DIC.


CONCLUSION OF LAW

The appellant filed a timely notice of disagreement to the 
October 2002 rating decision which awarded DIC benefits 
effective October 1, 2000.  38 U.S.C.A. § 7105(a); 38 C.F.R. 
§ 20.201 (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2005), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  The Board observes 
that in light of the favorable outcome of this appeal, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  Roy v. Brown, 5 Vet.App. 554 (1993).  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.200.  Generally, a notice of 
disagreement shall be filed within one year after the date of 
mailing of notice of the result of the initial review or 
determination with which it is disagreeing.  38 U.S.C.A. 
§ 7105(a).

A notice of disagreement must express disagreement with a 
determination of the agency of original jurisdiction and 
express a desire to contest the result and must be filed in 
writing by the claimant with the RO within one year after the 
date of mailing of the notice of the RO decision.  See 
38 C.F.R. § 20.201.  

In the instant case, the RO, upon determining that the 
appellant had submitted new and material evidence to reopen 
her claim for service connection for the cause of the 
veteran's death, considered such evidence along with other 
evidence contained in the rebuilt claims folder and issued a 
decision granting the benefit.  The effective date of the 
award of DIC benefits was in August 2000.  The appellant was 
notified of the grant and the effective date by RO letter 
dated October 29, 2002, at which time she was provided 
information about her appellate rights.  

Received on November 13, 2002 from a Congressional office was 
a facsimile copy of VA Form 21-4138, signed by the appellant 
on February 25, 2003, in which she expressed her disagreement 
with the effective date of the award of DIC.  In that 
document she referred to the "recent" decision awarding her 
benefits.  The facsimile transmission was in connection with 
an inquiry about the status of the appellant's claim.  

Received by VA in February 2004 was a copy of a letter signed 
by D.R. Smith, identified as the Director of Madison County 
Veterans Service Agency, dated May 27, 2003, addressed to the 
RO and referencing the appellant's appeal for an earlier 
effective date.  The copy contains a handwritten notation 
reflecting that such had been previously submitted.  Also 
submitted by Mr. Smith and by the appellant are letters 
attesting to the fact that VA Form 21-4138 was submitted 
directly to the RO in May 2003, and that such may have been 
lost.

Following a careful review of the entire record, the Board 
observes that the claims file contains no copy of VA Form 21-
4138, or any other document which may be construed as a 
notice of disagreement, prior to November 13, 2003.  The 
appellant has stated that such was sent, and proffers the 
explanation that it may have been lost in the [RO's] mailroom 
or otherwise misfiled.  The Board agrees that such may very 
well have occurred in this case, although it may never been 
known with any certainty.  What is known is that the 
veteran's original claims folder was lost by VA, 
necessitating use of a rebuilt folder.  On this point, 
therefore, the Board, resolving reasonable doubt in the 
appellant's favor, is willing accept her claim as credible 
that she filed her notice of disagreement within the one year 
appeal period and that, for whatever reason, such document 
was not associated with the claims file, until shortly 
thereafter.

As the appellant filed a timely notice of disagreement to the 
October 2002 rating decision which established the effective 
date of August 2000 for the award of DIC benefits, a 
statement of the case must be issued.


ORDER

A notice of disagreement to the October 2002 rating decision 
was timely filed.


REMAND

As the Board has found that the appellant submitted a timely 
notice of disagreement with the assignment of the effective 
date for the award of DIC benefits, she must issued a 
statement of the case (SOC).  See Manlincon v. West, 12 
Vet.App. 328 (1999).  This issue will be returned to the 
Board after issuance of the SOC only if perfected by the 
filing of a timely substantive appeal.  See Smallwoood v. 
Brown, 10 Vet.App. 93, 97 (1997).  

The Board also notes that there has not been sufficient 
compliance with the enhanced duty-to-notify provisions 
enacted by the VCAA.  Since the RO concluded that a NOD had 
not been timely filed, the appellant was not sent a VCAA 
letter which adequately notified her of what was needed to 
substantiate the earlier effective date claim, what her 
responsibilities were with respect to the claim, and whether 
VA would assist her in any manner.  See, e.g. Huston v. 
Principi, 17 Vet.App. 195 (2003) (discussing VCAA 
applicability to claims for earlier effective dates.)  This 
must be done.  The RO is reminded that this case has been 
advanced on the Board's docket due to the appellant's 
advanced age.

Accordingly, the case is REMANDED for the following action:

1.  The appellant must be provided all 
notification and other action required by 
VCAA.  Any notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.  The appellant must be provided with a 
statement of the case which addresses the 
issue of entitlement to an effective date 
earlier than August 2000 for the award of 
DIC benefits.  The appellant should be 
informed that she must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
20.302(b).  If a timely substantive appeal 
is not filed, the claim should not be 
certified to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Nancy R. Robin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


